PLEUS, J.
Nancy Spears appeals from an immediate final order issued by the Department of Agriculture and Consumer Services advising her that her citrus trees would be destroyed because the trees are infected with citrus canker or are exposed to citrus canker by being located within 1900 feet of diseased trees.
Spears challenges the constitutionality of section 581.184, Florida Statutes, governing citrus canker eradication. She asserts that the statute is unconstitutional as violating her rights to procedural due process, that the science underlying the enactment is flawed and thus the statute violates her right to substantive due process, and that the enactment fails to adequately assure just compensation.
These challenges were rejected in Florida Dep’t of Agriculture and Consumer Services v. Haire, 836 So.2d 1040 (Fla. 4th DCA), rev. granted, 842 So.2d 844 (Fla.2003). Recently, in Kirchgessner v. Florida Dep’t of Agriculture and Consumer Services, 849 So.2d 410 (Fla. 5th DCA 2003), this court rejected similar challenges on the authority of Haire.
Accordingly, we affirm.
AFFIRMED.
PETERSON and ORFINGER, JJ., concur.